Title: From Benjamin Franklin to James Read, 2 November 1755
From: Franklin, Benjamin
To: Read, James



Dear Sir
Philada. [Sunday] Nov. 2. 1755. 5 aClock P.M.
I receiv’d your Letter per Mr. Tea, and one just now per Express. I am glad to hear the Arms are well got up: They are the best that we could procure, I wish they were better. But they are well fortified, will bear a good Charge, and I should imagine they may do good Service with Swan or Buck Shot, if not so fit for single Ball. I have been ill these 8 Days, confin’d to my Room and Bed most of the time, but am now getting better. I have however done what I could in sending about to purchase Arms, &c. for the Supply of the Frontiers, and can now spare you 50 more, which shall send up to-morrow, with some Flints, Lead Swan shot, and a Barrel of Gunpowder. The Arms will be under your Care and Mr. Weisers, You being Gentlemen in Commission from the Governor. Keep an Account whose Hands you put them into, let them be prudent sober and careful Men such as will not rashly hurt our Friends with them, and such as will honestly return them when Peace shall be happily restored. I sincerely commiserate the Distress of your Outsettlers. The Assembly sit to-morrow, and there is no room to doubt of their hearty Endeavours to do every necessary Thing for the Country’s Safety. I wish the same Disposition may be found in the Governor, and I hope it.
I have put off my Journey to Virginia, and you may depend on my best Services for the common Welfare, so far as my little Influence extends. I am, Dear Sir, Your affectionate Kinsman and humble Servant
B Franklin
My best Respects to Mr. Weiser.
900 Arms, with Ammunition have now been sent up by the Committee of Assembly to different Parts of the Frontiers.
James Read Esqr.


P.S.
Monday morng. 10 aClock
The 50 Arms now sent are all furnish’d with Staples for Sling Straps, that if the Governor should order a Troop or Company of Rangers on Horseback, the Piece may be slung at the Horseman’s Back.
  If Dogs are carried out with any Party, they should be large, strong and fierce; and every Dog led in a Slip-String, to prevent their tiring themselves by running out and in, and discovering the Party by Barking at Squirrels, &c. Only when the Party come near thick Woods and suspicious Places, they should turn out a Dog or two to search them. In Case of meeting a Party of the Enemy, the Dogs are then to be all turn’d loose and set on. They will be fresher and fiercer for having been previously confin’d, and will confound the Enemy a good deal, and be very serviceable. This was the Spanish Method.
A Party on the Scout should observe several Rules to avoid being track’d and surpriz’d in their Encampment at Night. This may be done sometimes when they come to a Creek or Run, by entering the Run, and travelling up the Stream or down the Stream in the Water a Mile or two, and then encamp. The Stream effacing the Track, and the Enemy at a loss to know whether the Party went up or down. Or suppose a Party marching from A intends to halt at B; they do not go strait to B, and stop there, but pass by at some little distance, and make a Turn which brings them thither. Then between B and C two or three Centinels are plac’d to watch the Track, and give immediate Notice at B. if they perceive any Party pass by in Pursuit, with an Account of their Number, &c. which enables the Party at B to prepare and attack them if they judge that proper, or gives them time to escape. But I add no more of this kind, recollecting that Mr. Weiser must be much better acquainted with all these things than I am. Yours, &c.
  BF.
Would it not be better for the People in each District, Township, or Neighbourhood, to collect their Families, Stock, Grain and Fodder, in some proper Place in the Neighbourhood, and make a stockado’d Enclosure, and remain there during the Winter. I say, would not this be better than leaving every thing to be destroy’d, and coming down into the thicker Settlements to beg for Subsistence?
You are to dispose of the Arms for the best Defence of the People where they are most wanted, and with the Governor’s Approbation.
½ after 12 at Noon.

